UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 ERROLL WALKER,

      Plaintiff,

 v.                                               Case No. 21-cv-1020-RMM

 KILOLO KIJAKAZI, Commissioner of
 Social Security,

      Defendant.

                           MEMORANDUM OPINION AND ORDER

         Erroll Walker brought this case seeking judicial review of a decision of the

Commissioner to deny his Disability Insurance Benefits. See Compl. ¶¶ 3–6, ECF No. 1. He

moved for entry of a judgment reversing the Commissioner’s decision or, in the alternative,

remanding the decision for further administrative proceedings, on the theory that the

Commissioner’s decision lacks a substantial evidentiary basis and is erroneous as a matter of

law. See Mot. for J. of Reversal, ECF No. 13. Rather than respond to Mr. Walker’s motion, the

Commissioner filed a Motion for Entry of Judgment with Remand, requesting that the Court

remand Mr. Walker’s claim “so that the Commission may remand the claim to an administrative

law judge to hold a new hearing and issue a new decision.” Def. Mot. for Remand, ECF No. 15.

Mr. Walker does not oppose the Commissioner’s motion. See id. at 1.

         This Court has “the power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the Commissioner of Social

Security, with or without remanding the cause for a rehearing” pursuant to the fourth sentence of

42 U.S.C. § 405(g). A sentence-four remand is appropriate only in conjunction with a final

judgment on the Commissioner’s decision to deny benefits. See Melkonyan v. Sullivan, 501 U.S.
89, 99–100 (1991). For that reason, a “substantive ruling on the correctness of [the

Commissioner’s] decision” is a “necessary prerequisite to a sentence-four remand.” Krishnan v.

Barnhart, 328 F.3d 685, 692 (D.C. Cir. 2003) (citing Melkonyan, 501 U.S. at 98–101).

       The Commissioner has conceded that her decision was incorrect in this matter. Under

this Court’s local rules, when an argument is advanced in support of a motion and the opposing

party fails to counter the argument in a timely opposition brief, the court may treat the argument

as conceded, even if the result is dismissal of the entire case. See Local Rule 7(b); Stephenson v.

Cox, 223 F. Supp. 2d 119, 121 (D.D.C. 2002) (collecting cases); Bancoult v. McNamara, 227 F.

Supp. 2d 144, 149 (D.D.C. 2002) (same). The Commissioner’s response to Mr. Walker’s

Motion for Judgment of Reversal was due on March 14, 2022. See Feb. 11, 2022 Min. Order.

The Commissioner has not filed an opposition. She has thus conceded the arguments in Mr.

Walker’s motion and brief in support. The Court accordingly GRANTS Mr. Walker’s Motion

for Judgment of Reversal. Consistent with sentence four of Section 405(g) and the

Commissioner’s unopposed motion for remand, the Court also GRANTS the Commissioner’s

Motion for Remand and REMANDS this matter for further administrative proceedings.

       SO ORDERED this March 23, 2022.




                                             ROBIN M. MERIWEATHER
                                             UNITED STATES MAGISTRATE JUDGE